
	
		II
		112th CONGRESS
		1st Session
		S. 1447
		IN THE SENATE OF THE UNITED STATES
		
			July 28, 2011
			Mr. Crapo (for himself
			 and Mr. Whitehouse) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Safe and Drug-Free Schools and Communities
		  Act to authorize the use of grant funds for dating violence prevention, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Abuse for Every Teen
			 Act or the SAFE
			 Teen Act.
		2.FindingsCongress finds the following:
			(1)About 72 percent
			 of 8th and 9th graders report dating.
			(2)One in 4
			 adolescents reports emotional, physical, or sexual violence each year.
			(3)One in 10
			 adolescents reports being a victim of physical dating violence.
			(4)One in 4 teens in
			 a relationship say they have been called names, harassed, or put down by their
			 partner through cell phones and texting.
			(5)The severity of
			 violence among intimate partners has been shown to be greater in cases where
			 the pattern of violence has been established in adolescence.
			(6)Witnessing
			 violence has been associated with decreased school attendance and academic
			 performance.
			(7)The Department of
			 Education analyzed the findings in the U.S. Youth Risk Behavior Surveillance
			 2009 study and found that students who experience teen dating violence have
			 lower grades than their peers.
			(8)Students who
			 experienced physical violence had lower grades; 20 percent of these students
			 had mostly D’s and F’s and only 6 percent had mostly A’s.
			(9)Students who
			 experienced sexual violence had lower grades; 18 percent of these students had
			 mostly D’s and F’s and only 5 percent had mostly A’s.
			(10)Data from the
			 National Longitudinal Study of Adolescent Health found that teens and young
			 adults in grades 7 through 12 who were exposed to violent crime (seeing someone
			 shot or stabbed) were 32 percent more likely to be victims of physical dating
			 abuse.
			(11)Bullying may be
			 an indicator of future teen dating violence behavior. Students who reported
			 being physically abusive in romantic relationships were nearly 5 times more
			 likely to report perpetrating physical peer violence.
			(12)There are serious
			 public health impacts from teen dating violence. Teen victims of physical
			 dating violence are more likely than their non-abused peers to smoke, use
			 drugs, engage in unhealthy diet behaviors (taking diet pills or laxatives, and
			 vomiting to lose weight), engage in risky sexual behaviors, and attempt or
			 consider suicide.
			(13)Teen girls who
			 are physically and sexually abused are up to 6 times more likely to become
			 pregnant, and more than 2 times as likely to report a sexually transmitted
			 disease, than teen girls who are not abused.
			(14)Most adolescent risk behaviors, such as
			 substance use, unsafe sex, and violence, occur in the context of relationships.
			 Accordingly, school-based prevention programs can equip all students with the
			 skills and knowledge they need to build healthy relationships and to reduce
			 violence and related risk behaviors.
			(15)Collaboration
			 among community-based organizations, governmental agencies serving children and
			 youth, providers of health and mental health services, schools, and local
			 providers of dating violence victim services is necessary to prevent teen
			 dating violence and abuse.
			(16)Teen dating violence is an important part
			 of the violence in and around schools, and an effective violence prevention
			 program meets youth where they are, in schools.
			3.Amendments to
			 Safe and Drug-Free Schools and Communities Act
			(a)PurposeSection
			 4002 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7102) is
			 amended—
				(1)in the matter preceding paragraph (1), by
			 striking violence and inserting violence, including
			 dating violence,;
				(2)in paragraph (1),
			 by striking drug and violence prevention and inserting
			 drug and violence prevention, including dating violence
			 prevention,;
				(3)in paragraph (2),
			 by striking drug and violence prevention in both places such
			 term appears and inserting drug and violence prevention, including
			 dating violence prevention,; and
				(4)in paragraph
			 (4)—
					(A)by striking
			 drug and violence prevention and inserting drug and
			 violence prevention, including dating violence prevention,; and
					(B)by striking
			 drug use and violence and inserting drug use and
			 violence, including dating violence,.
					(b)Reservation of
			 State Funds for Safe and Drug-Free SchoolsSection 4112 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7112) is
			 amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (2),
			 in the matter preceding subparagraph (A), by striking drug use and
			 violence and inserting drug use and violence, including dating
			 violence,;
					(B)in paragraph (3),
			 by striking drug and violence prevention both places such term
			 appears and inserting drug and violence prevention, including dating
			 violence prevention,; and
					(C)in paragraph
			 (5)—
						(i)in
			 the matter preceding subparagraph (A), by striking drug and violence
			 prevention and inserting drug and violence prevention, including
			 dating violence prevention,;
						(ii)in
			 subparagraph (A), by striking violence and inserting
			 violence, including dating violence,;
						(iii)in
			 subparagraph (B), by striking drug and violence prevention and
			 inserting drug and violence prevention, including dating violence
			 prevention; and
						(iv)in
			 subparagraph (C), by striking drug and violence prevention and
			 inserting drug and violence prevention, including dating violence
			 prevention,; and
						(2)in subsection
			 (c)—
					(A)in paragraph
			 (2)(D)—
						(i)in
			 each of clauses (i) and (iii), by striking drug and violence
			 prevention and inserting drug and violence prevention, including
			 dating violence prevention,; and
						(ii)in
			 clause (ii), by striking violence that is associated and
			 inserting violence, including dating violence, that is
			 associated; and
						(B)in paragraph
			 (3)(B)—
						(i)in
			 clause (ii), by striking violence and drug-related and inserting
			 violence, including dating violence, and drug-related;
						(ii)in
			 clause (iii), by striking and after the semicolon;
						(iii)in
			 clause (iv), by striking the period at the end and inserting ;
			 and; and
						(iv)by
			 adding at the end the following:
							
								(v)the incidence and prevalence, age of onset,
				perception of health risk, and perception of social disapproval of dating
				violence by youth in schools and
				communities.
								.
						(c)State
			 ApplicationSection 4113(a) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7113(a)) is amended—
				(1)in each of
			 paragraphs (4) and (5), by striking drug and violence prevention
			 and inserting drug and violence prevention, including dating violence
			 prevention,;
				(2)in paragraph
			 (9)—
					(A)in the matter
			 preceding subparagraph (A) by striking drug and violence
			 prevention and inserting drug and violence prevention, including
			 dating violence prevention,; and
					(B)in subparagraph
			 (A), by striking the term drug use and violence and inserting
			 drug use and violence, including dating violence,;
					(3)in paragraph (10),
			 by striking drug and violence prevention both places such term
			 appears and inserting drug and violence prevention, including dating
			 violence prevention,; and
				(4)in paragraph (14),
			 by striking drug and violence prevention and inserting
			 drug and violence prevention, including dating violence
			 prevention,.
				(d)Local
			 Educational Agency ProgramSection 4114 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7114) is amended—
				(1)in subsection
			 (a)(1), in the matter preceding subparagraph (A), by striking drug and
			 violence prevention and inserting drug and violence prevention,
			 including dating violence prevention,;
				(2)in subsection
			 (c)(1)(A), by striking drug and violence prevention and
			 inserting drug and violence prevention, including dating violence
			 prevention,; and
				(3)in subsection
			 (d)—
					(A)in paragraph
			 (2)—
						(i)in
			 the matter preceding subparagraph (A), and in subparagraph (A), by striking
			 drug and violence prevention and inserting drug and
			 violence prevention, including dating violence prevention,;
						(ii)in
			 subparagraph (B), in the matter preceding clause (i), and in clause (i), by
			 striking drug and violence prevention and inserting drug
			 and violence prevention, including dating violence prevention,;
			 and
						(iii)in
			 subparagraph (D), by striking drug and violence prevention and
			 inserting drug and violence prevention, including dating violence
			 prevention,; and
						(B)in paragraph
			 (6)—
						(i)by
			 striking drug and violence prevention and inserting drug
			 and violence prevention, including dating violence prevention,;
			 and
						(ii)by
			 striking acts of violence and inserting acts of violence,
			 including dating violence,.
						(e)Authorized
			 ActivitiesSection 4115 of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 7115) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (1)—
						(i)in
			 subparagraph (A)—
							(I)by striking
			 violence and illegal drug use both places such term appears and
			 inserting violence, including dating violence, and illegal drug
			 use; and
							(II)by striking
			 drug and violence prevention and inserting drug and
			 violence prevention, including dating violence prevention,; and
							(ii)in
			 subparagraph (C), by striking violence and illegal drug use and
			 inserting violence, including dating violence, and illegal drug
			 use; and
						(B)in paragraph
			 (2)(A), by striking violence and illegal drug use and inserting
			 violence, including dating violence, and illegal drug
			 use;
					(2)in subsection
			 (b)—
					(A)in paragraph
			 (1)(C)—
						(i)in
			 clause (i), by striking violence and inserting violence,
			 including dating violence; and
						(ii)in
			 clause (ii), by striking drug use and violence and inserting
			 drug use and violence, including dating violence,; and
						(B)in paragraph
			 (2)—
						(i)in
			 subparagraph (A)—
							(I)in clause (i), by
			 striking violence and inserting violence, including
			 dating violence,;
							(II)in clause (vi),
			 by striking and after the semicolon;
							(III)in clause (vii),
			 by striking the period at the end and inserting ; and;
			 and
							(IV)by adding at the
			 end the following:
								
									(viii)teach students
				the appropriate steps to take to address incidences of dating or sexual
				violence when it happens to themselves or
				others.
									;
							(ii)in
			 subparagraph (B)—
							(I)by striking
			 drug and violence prevention and inserting drug and
			 violence prevention, including dating violence prevention,; and
							(II)by striking
			 violence and illegal use of drugs both places such term appears
			 and inserting violence, including dating violence, and illegal use of
			 drugs;
							(iii)in
			 subparagraph (C), by striking drug and violence prevention and
			 inserting drug and violence prevention, including dating violence
			 prevention,;
						(iv)in
			 subparagraph (D), by striking drug and violence prevention and
			 inserting drug and violence prevention, including dating violence
			 prevention; and
						(v)in
			 subparagraph (E)—
							(I)in the matter
			 preceding clause (i), by striking Drug and violence prevention
			 and inserting Drug and violence prevention, including dating violence
			 prevention,;
							(II)in clause (i), by
			 striking violence and illegal drug use and inserting
			 violence, including dating violence, and illegal drug
			 use;
							(III)in clause (vi),
			 by striking drug and violence prevention and inserting
			 drug and violence prevention, including dating violence
			 prevention,;
							(IV)in clause
			 (vii)—
								(aa)by
			 striking illegal drug use and violence and inserting
			 illegal drug use and violence (including dating violence);
			 and
								(bb)by
			 striking violence and illegal drug use and inserting
			 violence (including dating violence) and illegal drug
			 use;
								(V)in clause (ix), by
			 striking violent or drug abusing students and inserting
			 students who engage in violence, including dating violence, or drug
			 abuse;
							(VI)in clause (x), by
			 striking violent behavior and illegal use of drugs and inserting
			 violent behavior, including dating violence, and illegal use of
			 drugs;
							(VII)in clause (xi),
			 by striking violence and illegal drug use and inserting
			 violence, including dating violence, and illegal drug
			 use;
							(VIII)in clause
			 (xii), by striking Drug and violence prevention and inserting
			 Drug and violence prevention, including dating violence
			 prevention,;
							(IX)in clause
			 (xiii)—
								(aa)by
			 striking violence prevention and education programs and
			 inserting violence prevention and education programs, including dating
			 violence prevention and education programs,; and
								(bb)by
			 striking resolve conflicts without violence and inserting
			 resolve conflicts without violence, including dating
			 violence;
								(X)in clause (xvii),
			 by striking drug and violence prevention and inserting
			 drug and violence prevention, including dating violence
			 prevention,; and
							(XI)by adding at the
			 end the following:
								
									(xxiii)Peer support groups addressing dating
				violence for youth who have experienced violence in their dating relationships
				or in their families, which—
										(I)may be provided on campus by qualified
				school personnel or community organizations specializing in domestic and sexual
				violence prevention;
										(II)may include healthy relationships education
				that provides an emotionally safe and confidential setting for youth to learn
				and practice healthy relationship skills (including single gender programs) in
				a manner consistent with the requirements of title IX of the Education
				Amendments of 1972 (20 U.S.C. 1681 et seq.);
										(III)may include participants who are—
											(aa)youth who have been victims of dating
				violence; and
											(bb)youth who have engaged or participated in
				dating violence behaviors; and
											(IV)shall not place the participants described
				in subclause (III)(aa) and the participants described in subclause (III)(bb) in
				the same support group.
										;
				and
							(3)in subsection (d),
			 by striking drug and violence prevention and inserting
			 drug and violence prevention, including dating violence
			 prevention,.
				(f)ReportingSection
			 4116 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7116) is
			 amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (1)—
						(i)in
			 subparagraph (B), by striking drug and violence prevention and
			 inserting drug and violence prevention, including dating violence
			 prevention,; and
						(ii)in
			 subparagraph (C), by striking violence and drug prevention and
			 inserting violence, including dating violence, and drug
			 prevention; and
						(B)in paragraph
			 (2)(B), by striking drug use and violence and inserting
			 drug use and violence, including dating violence,; and
					(2)in subsection
			 (b)(1), by striking violence and drug prevention and inserting
			 violence, including dating violence, and drug prevention.
				(g)Federal
			 ActivitiesSection 4121 of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 7131) is amended in subsection (a)—
				(1)in the matter
			 preceding paragraph (1), by striking illegal use of drugs and
			 violence and inserting illegal use of drugs and violence,
			 including dating violence,;
				(2)in paragraph (1),
			 by striking drug and violence prevention and inserting
			 drug and violence prevention, including dating violence
			 prevention,;
				(3)in paragraph (4),
			 by striking violence prevention and education and inserting
			 violence and dating violence prevention and education, education on
			 building healthy relationships,;
				(4)in paragraph (5),
			 by striking drug and violence prevention and inserting
			 drug and violence prevention, including dating violence
			 prevention,;
				(5)in each of
			 paragraphs (6) and (8), by striking drug and violence problems
			 and inserting drug and violence, including dating violence,
			 problems;
				(6)by redesignating
			 paragraph (9) as paragraph (11);
				(7)in paragraph (8),
			 by striking and after the semicolon; and
				(8)by inserting after
			 paragraph (8) the following:
					
						(9)the development, demonstration,
				scientifically based evaluation, and dissemination of innovative and
				high-quality healthy relationship skill-building programs as a way to reduce
				unhealthy or abusive teen relationships, based on State and local needs;
						(10)the provision of
				information on dating violence education and prevention, including—
							(A)healthy
				relationships education; and
							(B)data on the
				incidence of dating violence in the school environment and relevant behavioral
				indicators of exposure to violence, collected in conjunction with existing
				relevant survey instruments and studies, including the Youth Risk Behavior
				Surveillance System administered by the Centers for Disease Control and
				Prevention;
				and
							.
				(h)Impact
			 EvaluationSection 4122 of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 7132) is amended—
				(1)in subsection
			 (a)—
					(A)in the matter
			 preceding paragraph (1), by striking violence and illegal drug
			 use and inserting violence, including dating violence, and
			 illegal drug use; and
					(B)in paragraph (2),
			 by striking and school violence and the illegal presence of weapons at
			 schools and inserting school violence and the illegal presence
			 of weapons at schools, and the incidence and prevalence of dating violence
			 among secondary school students;
					(2)in subsection (b),
			 by striking illegal drug use and violence and inserting
			 illegal drug use and violence, including dating violence,;
			 and
				(3)in subsection (c),
			 by striking drug use and violence and inserting drug use
			 and violence, including dating violence,.
				(i)Safe and
			 Drug-Free Schools and Communities Advisory CommitteeSection 4124
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7134) is
			 amended—
				(1)in subsection (a),
			 in each of paragraphs (1)(B) and (3), by striking substance abuse and
			 violence prevention and inserting substance abuse and violence
			 prevention, including dating violence prevention,; and
				(2)in subsection
			 (b)(4)(A)(i), by striking substance abuse and violence problem
			 and inserting substance abuse and violence problem, including dating
			 violence.
				(j)School Security
			 Technology and Resource CenterSection 4127(c) of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 7137(c)) is amended by striking
			 school violence research and inserting school violence,
			 including dating violence, research.
			(k)National Center
			 for School and Youth SafetySection 4128(b) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7138(b)) is amended—
				(1)in paragraph (2),
			 by striking such as substance abuse and inserting such as
			 dating violence, substance abuse; and
				(2)in paragraph (4),
			 by striking school violence prevention and inserting
			 school violence, including dating violence, prevention.
				(l)Mentoring
			 ProgramsSection 4130(b) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7140(b)) is amended—
				(1)in paragraph
			 (1)(B)(iv), by striking violence, use of dangerous weapons and
			 inserting violence, including dating violence, use of dangerous
			 weapons; and
				(2)in paragraph
			 (5)(B)(i), by striking schools with violence problems and
			 inserting schools with violence, including dating violence,
			 problems.
				(m)DefinitionsSection
			 4151 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7161) is
			 amended—
				(1)in paragraph
			 (3)(B), by striking with respect to violence and inserting
			 with respect to violence, including dating violence,; and
				(2)in each of
			 paragraphs (6) and (7), by striking violent behavior and
			 inserting violent behavior, including dating violence,.
				(n)Message and
			 MaterialsSection 4152(a) of that Act (20 U.S.C. 7162(a)) is
			 amended—
				(1)by striking
			 Drug and violence prevention and inserting Drug and
			 violence prevention, including dating violence prevention,; and
				(2)by striking
			 acts of violence and inserting acts of violence,
			 including dating violence,.
				4.Reform of data
			 collection related to teen dating violenceThe Secretary of Education, in coordination
			 with the Director of the Centers for Disease Control and Prevention and other
			 relevant agencies, shall collect data on the incidence of dating violence,
			 sexual violence, emotional abuse, and relevant behavioral indicators of
			 exposure to such types of violence, among individuals aged 11 through 19. Such
			 data shall be collected through relevant survey instruments and studies,
			 including the Youth Risk Behavior Surveillance System. The Secretary shall
			 publicly disseminate the resulting findings and data.
		5.Safe Schools and
			 Healthy Students InitiativeSection 4121 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7131) is amended by adding at the end the
			 following:
			
				(c)Grant
				application requirementIn
				order to receive a grant under this section, an applicant shall include in the
				grant application—
					(1)an assessment of the crime, verbal and
				emotional abuse (such as relational aggression), and violence (including dating
				violence) problems and needs in the community to be served; and
					(2)a description of how the applicant will
				provide program support to address the formation of healthy relationships and
				the prevention of dating violence, as
				appropriate.
					.
		6.DefinitionSection 4151 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7161) is amended—
			(1)by redesignating paragraphs (2) through
			 (11) as paragraphs (3) through (12), respectively; and
			(2)by inserting after paragraph (1) the
			 following:
				
					(2)Dating
				violenceThe term
				dating violence means behavior involving the use or attempted
				use of physical, sexual, verbal, emotional, economic, or technological abuse or
				other abusive behavior by a person to harm, threaten, intimidate, harass,
				coerce, control, isolate, restrain, or monitor another person with whom they
				have or have had a social relationship that involves a physical, sexual, or
				emotional component, regardless of the length of the relationship, or the
				number of interactions between the individuals
				involved.
					.
			7.Technical
			 assistanceSubpart 4 of part A
			 of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7161 et seq.) is amended by adding at the end the following:
			
				4156.Technical
				assistanceEach State shall
				provide technical assistance to local educational agencies and schools in their
				efforts to prevent and appropriately respond to incidents of dating violence.
				To provide such assistance, a State may use—
					(1)administrative
				funds consolidated under section 9201; or
					(2)other funds
				available to the State under this Act, to the extent consistent with the
				authorized uses of such
				funds.
					.
		8.Teen Dating
			 Violence Prevention Innovation fundSubpart 2 of part A of title IV of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7131 et seq.) is
			 amended by adding at the end the following:
			
				4131.Teen Dating
				Violence Prevention Innovation Fund
					(a)Program
				AuthorizedFrom funds made
				available to carry out this subpart under section 4003(2), the Secretary may,
				acting in consultation with the Secretary of Health and Human Services and the
				Attorney General, establish a Teen Dating Violence Prevention Innovation Fund
				(referred to in this section as the “Innovation Fund”) for the replication,
				refinement, and testing of model strategies and projects directed to youth to
				prevent and respond to dating violence.
					(b)PurposeThe purpose of the Innovation Fund is to
				provide and evaluate dating violence prevention and early intervention
				education and programming for youth, including healthy relationships
				education.
					(c)Mandatory
				strategiesStrategies or
				projects implemented under subsection (a) shall include the following:
						(1)The enhancement of
				age-appropriate, culturally competent dating and sexual violence prevention
				education and healthy relationship strategies and projects to be administered
				in school, in the community, or in health care settings, including single
				gender environments, in a manner consistent with the requirements of title IX
				of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.).
						(2)The enhancement of collaborative strategies
				to engage parents and caregivers in the prevention and early intervention of
				dating and sexual violence.
						(3)Process and
				outcomes evaluation using a range of qualitative and quantitative methods,
				including evaluations that incorporate comparison groups when feasible.
						(d)Permissive
				strategiesStrategies or
				projects implemented under subsection (a) may prioritize projects that focus on
				youth ages 11 through 14 and may include the following:
						(1)The enhancement of
				collaborative strategies to engage youth and individuals who influence youth in
				the community, such as teachers, school counselors, coaches, informal
				educators, older teens, or other mentors, in prevention and early intervention
				of dating and sexual violence and promoting healthy relationship
				strategies.
						(2)The enhancement of
				social marketing strategies to change environmental factors and engage young
				men, but not to the exclusion of young women.
						(3)The implementation of a school-based policy
				to reduce teen dating violence and promote healthy teen relationships.
						(e)ReportNot later than 1 year after the date of
				enactment of the Stop Abuse for Every Teen
				Act, the Secretary, acting in consultation with the Secretary of
				Health and Human Services and the Attorney General, shall submit to Congress a
				report on the activities authorized under this
				section.
					.
		
